DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 09/19/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using Chandra Sekar Rao (US 20190349287 A1) in view of Balay (US 20030223406 A1), further in view of Weng (US 7848337 B1), further in view of Chu (US 20160218918 A1), and further in view of Pearson (US 20110314467 A1).
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim amendments raise indefiniteness issues under 112/b. While the independent claims contain structural elements further limited by a process step of “synchronizing”, the remainder of the claim limitations are intended results or non-functional descriptive material. Applicants do not clearly claim how their invention functions to accomplish the intended ends that are claimed.
For example, the claims state “said synchronization ensures that...” “control and management and data planes associated with each of said plurality of physical network elements, match the requirements...as part of the operation...” and “said plurality of physical network elements utilize same tables for routing...” and “they share at least one member of a group...”. However, it is unclear how all of these results/conditions are met by the “synchronization”. That is, how does the “synchronization” “ensure” these non-functional descriptive material/intended outcomes?
Furthermore, Claim 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the usage of the word “they” in the limitation “they share at least one member group that consist of:”. The usage of the word “they” does not clearly point out what the applicant is referring to.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 4-5, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra Sekar Rao (US 20190349287 A1) in view of Balay (US 20030223406 A1), further in view of Weng (US 7848337 B1), further in view of Chu (US 20160218918 A1), and further in view of Pearson (US 20110314467 A1).
Regarding Claim 1 and 11

Chandra Sekar Rao teaches:

A system comprising a plurality of physical network elements which are configured to operate as a single virtual routing entity (¶30 fig. 1 plurality of routing element 114-117 in the data plane 108, implemented at the SDN controller 110 in the control plane 106 via respective Application Programming Interfaces (APIs) 112, SDN applications may operate on an abstracted view of the underlying network infrastructure (for example, the network elements in the data plane 108) for their internal decision-making purposes, thereby treating the network as a single logical or virtual entity (operating as a single virtual routing entity)), 

wherein the single virtual routing entity is characterized in that: 

a) said single virtual routing entity is implemented at a network cloud controller (NCC) (¶30 fig. 1 plurality of routing element 114-117 in the data plane 108, implemented at the SDN controller 110 (a network cloud controller (NCC)) in the control plane 106 via respective Application Programming Interfaces (APIs) 112, SDN applications may operate on an abstracted view of the underlying network infrastructure (for example, the network elements in the data plane 108) for their internal decision-making purposes, thereby treating the network as a single logical or virtual entity (operating as a single virtual routing entity)); 

b) synchronization of said physical network elements' operation is carried out by said single virtual routing entity, by maintaining synchronization of routing data and switching data and by configuring each of the plurality of physical network elements in accordance with a software associated therewith (¶30 fig. 1 plurality of routing element 114-117 in the data plane 108, implemented at the SDN controller 110 (a network cloud controller (NCC)) in the control plane 106 via respective Application Programming Interfaces (APIs) 112 (software associated therewith), SDN applications may operate on an abstracted view of the underlying network infrastructure (for example, the network elements in the data plane 108) for their internal decision-making purposes, thereby treating the network as a single logical or virtual entity (synchronization of routing element 114-117  , operating as a single virtual routing entity)) , 


wherein said synchronization ensures that: i) control and management and data planes associated with each of said plurality of physical network elements match the requirements set for their operation of said plurality of physical network elements, as part of the operation of said single virtual routing entity (¶31 (i) translate the requirements from the SDN application layer 104 down to the routing elements 114-117 in the data plane 108 

¶30 fig. 1 plurality of routing element 114-117 in the data plane 108, implemented at the SDN controller 110 (a network cloud controller (NCC)) in the control plane 106 via respective Application Programming Interfaces (APIs) 112 (software associated therewith), SDN applications may operate on an abstracted view of the underlying network infrastructure (for example, the network elements in the data plane 108) for their internal decision-making (control, management) purposes, thereby treating the network as a single logical or virtual entity (synchronization of routing element 114-117  , operating as a single virtual routing entity))

(v) one or more statistics engine (¶40 table 500 (statistic engine) may be considered to represent historical usage (statistics) of the routing element 114 in FIG. 1.; and 

(iv) one or more configuration engine ((¶31 (i) translate the requirements from the SDN application layer 104 down (controller also the configuration engine) to the routing elements 114-117 in the data plane 108); 

Chandra Sekar Rao  does not teach:

ii) said plurality of physical network elements utilize same tables for routing information and for forwarding information; 

and c) they share at least one member of a group that consists of: (i) one or more forwarding information base table (FIB); 

(ii) one or more routing information base table (RIB); 

(iii)one or more quality of service (QoS) queue; 

(iv) one or more configuration engine; 


(vi) one or more fault detection engine.

wherein said single virtual routing entity further comprising a hardware abstraction layer (HAL) for allowing a use of at least two different types of hardware devices with said single virtual routing entity.

Balay teaches:

ii) they utilize same tables for routing information and for forwarding information (¶10 a plurality of Virtual Private Network (VPN) Routing and Protocol Modules (VRPs) residing on the VRF. The PE backbone includes a data plane, and the VRF is associated with a single customer site having a single (same) routing table (RIB) and forwarding table (FIB) (same table for routing and forwarding)); 

and b) they share at least one member of a group that consists of: (i) one or more forwarding information base table (FIB) (¶10 a single forwarding table (FIB); 

(ii) one or more routing information base table (RIB) (¶10 a single routing table (RIB); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandra Sekar Rao in light of Balay in order to provide methods and systems for a distributed provider edge, more specifically methods and systems are provided to distribute and integrate provider edge technology (Balay ¶2).




Chandra Sekar Rao -Balay does not teach:

(iii)one or more quality of service (QoS) queue; 

(vi) one or more fault detection engine.

wherein said single virtual routing entity further comprising a hardware abstraction layer (HAL) for allowing a use of at least two different types of hardware devices with said single virtual routing entity.

Weng teaches: 

(vi) one or more fault detection engine (col 3 lines 60-67 network 10 may be configured for virtual routing and forwarding (VRF) which is a technology that allows for multiple instances of a multiple routing table to co-exist within a single router at the same time, col 8 lines 40-55 fig. 6 for auto probing endpoints in a network, thereby to enable performance and fault management, implemented by any one of the endpoints, e.g. the provider edge routers).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandra Sekar Rao-Balay in light of Weng in order to provide fault management by auto probing endpoints in a Multiprotocol Label Switching (MPLS) virtual private network (VPN) or Ethernet network (Weng Col 1 lines 5-10).

 
Chandra Sekar Rao -Balay-Weng does not teach:


(iii)one or more quality of service (QoS) queue; 

wherein said single virtual routing entity further comprising a hardware abstraction layer (HAL) for allowing a use of at least two different types of hardware devices with said single virtual routing entity.

Chu teaches:

(iii)one or more quality of service (QoS) queue (¶18 The plurality of networking components may include, for example a plurality of physical routers 106a, 106b, 106c (referred to collectively as physical routers 106). The physical routers 106 include virtual routing forwarding (VRF) functionality that allows a single physical router to utilize multiple routing tables at the same time, which allows a single physical router to act as a plurality of individual, ¶33 policy rules defining traffic constraints between two EPGs, such as access control lists (ACLs) as quality of service (QoS)); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandra Sekar Rao -Balay-Weng in light of Chu in order to provide a plurality of networking components, whose functionality can be virtualized in order to service multiple tenants' networking requirements without exposing resources, data, services, etc. between the tenants' virtualized networks (Chu ¶18).

Chandra Sekar Rao -Balay-Weng-Chu does not teach:


wherein said single virtual routing entity further comprising a hardware abstraction layer (HAL) for allowing a use of at least two different types of hardware devices with said single virtual routing entity.

Pearson teaches:


wherein said single virtual routing entity further comprising a hardware abstraction layer (HAL) for allowing a use of at least two different types of hardware devices with said single virtual routing entity (¶25 a plurality of virtual device interfaces on a single device, a hardware abstraction layer, ¶30 By using a "hardware abstraction layer", the hypervisor will handle interrupts from the operating system to the processor, schedule processor time among the guest operating systems and allocate cores to virtual machines, manage devices and allocate memory.
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandra Sekar Rao -Balay-Weng-Chu in light of Pearson in order to manage different kind of devices (Pearson ¶30)

Regarding Claim 2 and 12

Chandra Sekar Rao -Balay-Weng-Chu-Pearson teaches:

The system of claim 1. 

Chandra Sekar Rao teaches:

The system of claim 1, wherein the single virtual routing entity further comprising a managing entity configured to interconnect physical network elements belonging to said virtual routing entity and to manage their respective operations (¶31 (i) translate the requirements from the SDN application layer 104 down to the routing elements 114-117 in the data plane 108 

¶30 fig. 1 plurality of routing element 114-117 in the data plane 108, implemented at the SDN controller 110 (a network cloud controller (NCC)) in the control plane 106 via respective Application Programming Interfaces (APIs) 112 (software associated therewith), SDN applications may operate on an abstracted view of the underlying network infrastructure (for example, the network elements in the data plane 108) for their internal decision-making (control, management) purposes, thereby treating the network as a single logical or virtual entity (synchronization of routing element 114-117  , operating as a single virtual routing entity))

Regarding Claim 3

Chandra Sekar Rao -Balay-Weng-Chu-Pearson teaches:

The system of claim 1. 

Chandra Sekar Rao teaches:
The system of claim 1, wherein each of the physical network elements is adapted to carry out software driven processes, wherein the software driven processes are executed in a software container associated with a respective physical network element, and the method further comprising synchronizing said software driven processes (¶31 (i) translate the requirements from the SDN application layer 104 down to the routing elements 114-117 in the data plane 108 

¶30 fig. 1 plurality of routing element 114-117 in the data plane 108, implemented at the SDN controller 110 (a network cloud controller (NCC)) in the control plane 106 via respective Application Programming Interfaces (APIs) 112 (software driven process), SDN applications may operate on an abstracted view of the underlying network infrastructure (for example, the network elements in the data plane 108) for their internal decision-making (control, management) purposes, thereby treating the network as a single logical or virtual entity (synchronization of routing element 114-117  , operating as a single virtual routing entity))


Regarding Claim 4

Chandra Sekar Rao -Balay-Weng-Chu-Pearson teaches:

The system of claim 2. 

Chandra Sekar Rao teaches:

The system of claim 2, wherein resources associated with each of the plurality of physical network elements, are allocated as shared resources for routing or switching services (¶30 The APIs 112 may make it possible for a business enterprise/entity, carrier, or network operator to implement common network services such as, for example, routing, multicasting, security, access control, bandwidth management (shared resources for routing data), traffic engineering, QoS provisioning, storage optimization, policy management, and so on, custom-tailored to meet business objectives.).

Regarding Claim 5

Chandra Sekar Rao -Balay-Weng-Chu-Pearson teaches:

The system of claim 4. 

Chandra Sekar Rao teaches:

The system of claim 4, wherein the virtual routing entity is configured to maintain a dedicated forwarding plane on one or more of the shared packet processors and/or on one or more fabrics, of the physical network elements (¶33 The data plane 108 may represent the infrastructure layer of the underlying communication network having the SDN architecture 100 (forwarding plane) As shown, in one embodiment, the data plane 108 may comprise the routing elements 114-117 for data forwarding within as well as out of the network.).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra Sekar Rao -Balay-Weng-Chu-Pearson as applied to claim 4 above, and further in view of Kim (US 20120155461 A1).

Regarding Claim 6

Chandra Sekar Rao -Balay-Weng-Chu-Pearson does not teach:

The system of claim 4, wherein the virtual routing entity is configured to maintain a dedicated management plane for all of the shared packet processors and/or all of the CPUs 

Kim teaches:
The system of claim 4, wherein the virtual routing entity is configured to maintain a dedicated management plane for all of the shared packet processors and/or all of the CPUs (¶8 apparatus for managing a virtual network includes a network element performing a virtual routing function, a management plane of the network element, and separated from the network element, ¶29 managing a virtual network according to an exemplary embodiment of the present invention separates control and management planes from the NE 300, ¶32 the MEA 330 manages the forwarding elements FE0 to FEn to manage the configuration setting, monitoring, failure and traffic management of the management elements ME1 to MEn).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandra Sekar Rao -Balay-Weng-Chu-Pearson in light of Kim in order for managing a virtual network. More particularly, for managing network equipment where a data plane, a control plane, and a management plane are separated. (Kim ¶3).



Claims 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra Sekar Rao -Balay-Weng-Chu-Pearson  as applied to claim 2 above, and further in view of Chitalia (US 20200007405 A1).

Regarding Claim 8
Chandra Sekar Rao -Balay-Weng-Chu-Pearson does not teach:

The system of claim 2, wherein said network cloud controller (NCC) is configured to present interfaces' status to entities that are not included within said single virtual routing entity.



Chitalia teaches:

The system of claim 2, wherein said network cloud controller (NCC) is configured to present interfaces' status to entities that are not included within said single virtual routing entity (¶59 dashboard 203 may output a graphical user interface that includes graphs or other data indicating the status of the data plane of the network device 152, total resource utilization across all hosts or projects, so that administrator 128 may understand the resource utilization in context of the entire infrastructure).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandra Sekar Rao -Balay-Weng-Chu-Pearson in light of Chitalia in order to determine total resource utilization across all hosts or projects, so that administrator 128 may understand the resource utilization in context of the entire infrastructure (Chitalia ¶59).


Regarding Claim 9
Chandra Sekar Rao -Balay-Weng-Chu-Chitalia-Pearson teaches:

The system of claim 2. 

Chitalia teaches:

The system of claim 2, further configured to enable dynamic addition or removal of one or more hardware network elements, to/from hardware network elements that are already associated with said single virtual routing entity (¶153 example, a composite policy may define a threshold memory usage for a VM providing the control plane for a subset of forwarding units (e.g., forwarding unit 56A) and a threshold quantity of OSPF routes. In such an example, the composite policy may define an action as removing some OSPF routes, policy may define an action as instantiating one or more additional VMs 148 and distributing the load across the additional VMs).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandra Sekar Rao -Balay-Weng-Chu-Pearson in light of Chitalia in order to determine total resource utilization across all hosts or projects, so that administrator 128 may understand the resource utilization in context of the entire infrastructure (Chitalia ¶59).



Regarding Claim 13
Chandra Sekar Rao -Balay-Weng-Chu-Pearson -Chitalia teaches:

The non-transitory computer readable medium of claim 12. 

Chitalia teaches:

The non-transitory computer readable medium of claim 12, wherein said method further comprising a step of allocating shared resources derived from the plurality of physical network elements, to routing or switching services in accordance with network needs (¶9 analyzing the performance data and generating an alarm when a policy is not satisfied, the policy controller and/or agents may enable the policy controller to alter the distribution of computing resources (e.g., increasing a number of virtual machines associated with a virtual node's control plane) to improve performance of the virtual node within a network device).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandra Sekar Rao -Balay-Weng-Chu-Pearson in light of Chitalia in order to determine total resource utilization across all hosts or projects, so that administrator 128 may understand the resource utilization in context of the entire infrastructure (Chitalia ¶59).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra Sekar Rao -Balay-Weng-Chu-Pearson-Chitalia as applied to claim 13 above, and further in view of Sivaramakrishnan (US 9356866 B1).
Regarding Claim 14
Chandra Sekar Rao -Balay-Weng-Chu-Pearson -Chitalia does not teach:

The non-transitory computer readable medium of claim 13, wherein said method further comprises generating a dedicated forwarding plane at one or more of the shared packet processors and/or at one or more fabrics, of the physical network elements. 

Sivaramakrishnan teaches:

The non-transitory computer readable medium of claim 13, wherein said method further comprises generating a dedicated forwarding plane at one or more of the shared packet processors and/or at one or more fabrics, of the physical network elements (col 21 lines 15-40 Virtual router forwarding plane 128 executed by computing device 300 receives packet flows 302 from NICs 106 for processing and forwarding. Packet flows 302 include packets tunneled for one or more virtual networks. Virtual router forwarding plane 128 processes each tunnel packet to determine a virtual network and select the corresponding routing instance 122 with which to process the tunneled packet according to policies configuration data 134, virtual routing and forwarding instances configurations 136 (“VRFs 136”), and policy table 138 (“policies 138”) of virtual router agent 104).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandra Sekar Rao -Balay-Weng-Chu-Pearson-Chitalia in light of Sivaramakrishnan in order for providing multi-tenant services to support multiple virtual networks; monitoring and logging traffic characteristics within the virtual networks (Sivaramakrishnan col 1 45-55).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra Sekar Rao -Balay-Weng-Chu-Pearson-Chitalia as applied to claim 13 above, and further in view of Kim (US 20120155461 A1).


Regarding Claim 15
Chandra Sekar Rao -Balay-Weng-Chu-Pearson -Chitalia does not teach:

The non-transitory computer readable medium of claim 13, wherein said method further comprises generating a dedicated management plane for all of the shared packet processors and/or all of the CPUs associated with the plurality of physical network elements. 

Kim teaches:

The non-transitory computer readable medium of claim 13, wherein said method further comprises generating a dedicated management plane for all of the shared packet processors and/or all of the CPUs associated with the plurality of physical network elements (¶8 apparatus for managing a virtual network includes a network element performing a virtual routing function, a management plane of the network element, and separated from the network element, ¶29 managing a virtual network according to an exemplary embodiment of the present invention separates control and management planes from the NE 300, ¶32 the MEA 330 manages the forwarding elements FE0 to FEn to manage the configuration setting, monitoring, failure and traffic management of the management elements ME1 to MEn).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandra Sekar Rao -Balay-Weng-Chu-Pearson in light of Kim in order for managing a virtual network. More particularly, for managing network equipment where a data plane, a control plane, and a management plane are separated. (Kim ¶3).




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra Sekar Rao -Balay-Weng-Chu-Pearson -Chitalia as applied to claim 2 above, and further in view of Chippa (US 20150381472 A1).

Regarding Claim 10

Chandra Sekar Rao -Balay-Weng-Chu-Pearson -Chitalia does not teach:

The method of claim 2, wherein said single virtual routing entity further comprising a hardware abstraction layer (HAL) for allowing a use of at least two different types of hardware devices with said single virtual routing entity

Chippa teaches: 

The method of claim 2, wherein said single virtual routing entity further comprising a hardware abstraction layer (HAL) for allowing a use of at least two different types of hardware devices with said single virtual routing entity (¶32 one or more HAL (a hardware abstraction layer) agents, hiding the difference between different SDKs (software development kit) for different hardware chipsets (different types of hardware devices) that may be present on different switch units or line cards present within the system, ¶41 one or more switch units having a specific virtual routing and forwarding instance (VRF)).
 Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chandra Sekar Rao -Balay-Weng-Chu-Pearson -Chitalia in light of Chippa in order for providing a forwarding plane support in a distributed system, providing the capability to distribute local state information for the forwarding plane to multiple switch units or line cards by utilizing a three-tiered software architecture (Chippa ¶11).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445